547 F.2d 823
77-1 USTC  P 9148
In re Joel KLINE, Bankrupt.UNITED STATES of America, Internal Revenue Service, Appellant,v.Eugene M. FLEINBLATT, trustee, Appellee.
No. 76-1310.
United States Court of Appeals,Fourth Circuit.
Argued Nov. 10, 1976.Decided Jan. 17, 1977.

Arthur L. Bailey, Atty., Tax Div., Dept. of Justice, Washington, D. C.  (Scott P. Crampton, Asst. Atty. Gen., Gilbert E. Andrews, Karl Schmeidler, Attys., Tax Div., Dept. of Justice, Washington, D. C., on brief), for appellant.
Julian I. Jacobs, Baltimore, Md.  (Lawrence D. Coppel, Gordon, Feinblatt, Rothman, Hoffberger & Hollander, Baltimore, Md., on brief), for appellee.
Before CRAVEN, RUSSELL and HALL, Circuit Judges.
PER CURIAM:


1
Having carefully studied the scholarly opinion of Judge Thomsen from the critical viewpoint of the government expressed in briefs and oral argument we are unable to fault it or improve upon it, and adopt it as our own.  403 F.Supp. 974 (D.Md.1975).  The judgment below will be


2
AFFIRMED.